FILE COPY
                         OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALSOF TEXAS
             ~ -,-, ~.       H£>, ?QX 12308, CAPITOL STATION, AUSTIN, TEX^ttfrrPSfc,
             OFFICIAL BUSINESS „ CT^ffl¥ ,<f __ '
             STATE OF TEXAS                                                             P1TNFV BOWES

             PENALTY FOR
                                                                                       $ 0028s
             PRIVATE USE
      4/13/2015                             , o-u.
      ,__._.,              ,           Tr. Gt.kNo.;20t3Vy063l                            PD-0388-15
      Kietzman, Otto     Ray
      On this day the Appellant's Pro Se motion for extension of time to file petition for
      discretionary review has bedn denied See T.R.A P. 31.4
                                •^ ~x            '      -                         Abel Acosta, Clerk

                                                       IETZMAN




                                                                                           U TF




N3B   7S2D